Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 19, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contradicts claim 1 which it depends upon because it recites “a condition that the stress buffer region includes the first metal layer, the second metal layer and the third metal layer” which contradicts the condition in claim 1 that has to be met.
Claim 19 limitations contradict claim 17 limitations .
Allowable Subject Matter
Claim 1, 3-13, 17 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 1 including “wherein in a condition that the stress buffer region only includes the first metal layer, and the third metal layer, a maximum depth of the grooves is not less than a sum of a thickness of the second metal layer and a thickness of the third metal layer” was not considered to be obvious. The Examiner notes that the limitation of “wherein in a condition that the 
The limitations of claim 17 including “wherein the step of forming the at least one data signal line on the organic filling layer comprises following steps of: forming a first metal layer and a second metal layer sequentially on the organic filling layer; performing an etching process on the second metal layer corresponding to the stress buffer region, or on both the first metal layer and the second metal layer corresponding to the stress buffer region, to form the stress relieving feature in the stress buffer region; and forming a third metal layer on the second metal layer” was not considered to be obvious.
Claim 16, 19, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818